OFFICE     OF THE   ATTORNEY    GENERAL      OF TEXAS
                             AUSTIN




Hon.J.P.Bryan
County Attorney
Brazoria County
Angleton, Texae
Deer Sir:
                   Opinion MO. o-1114
                   Rer May two pereons have thaiwan& figure
                       as a brand but pl$eh--et a'ditier-
                       ent point on the a&~@~   bow



aona aould have the mme

                                                   aan appreolate
                                                   to locate any
                                                ohs4 available au-
                                                ok8 tonehlng upa
the   question

                                         require    eaoh owner   st
                                                to braiibing
                                        subibjeot
                                       1 of tltl& 121 of the Re-
                                      1926, t6 hate hi8 aark
                                      e or the ecnmlq olerk,
                                            No mention Is aade
                                       Art. 1436, Penal Code.

                         clerk w&o ahall reoord aar
                       e permm having the awee reoorded
                     aignate the part of the animal upca



        In the~oase of PIuEslarrava. STATE' 1 Tex. 4r.
B. 480, the &iiendant had beea oonvioted o$ sattle theft
Bon. J.P. Bryan, page 8

and exiqqeel tke oourtiwrcter
        Vhcre    18 no avldenas sizown Lp the rroard
   before    ~8 that thu prcperky al.ls@ to have
   been  stolen was tla4property at the percron
   alleged in the 15dlaClllcsntto bo the owner, u-
   oq?t that turnlshod by the reeord of the brand
   of Hermy 8. 234helnET, IO* * . The 20th and
   42~14 atlatlons of the dot et th4 Le(Si8lntur4,
   r;p-~vra LLar4heS, 1894 (PPlcphlot  Aats, 33),
   raquirtthat In moording bratxae, the perran
   having tks all~9e rcoorded shall dwl6;nate the
   pert of the udmal upon vbloh ths brand 1~
   pLan4Q.

        -ho rcoord of the bread OS Hi?ary8. Sohdmr,
   1111&iVt8 iQ tho Et0teQM6 Of tUtItS, 84y4 *t&4
   brand urts to b4 put upon th4 hip', wklle th@ 8ti-
   &tntm ~howethat the brurQ on t&a enI&818 8llcged
   to h4ve bsea st.4144use plaoed on the rlbe. Th484
   dle4r4pmoiee     em   tco @eat    and too   rpnttrial
                                                       W
          6
   rparrant     oo5vietion      felony i&en th4 proof
                             ot a
   of mtrehlp      84p4nd4d alomo, or oeialr, opoa the




   4mzrulln~ Oh4 defsnUant*s        motioa   far   a maw tri(r.~
   (unelnoeclng QUrs).



        =A.&. 983 (Frarreiit
                           P.C. ti
   providea  that If cay alerk of
   oML1 record any brand rhan the p4ruan            hsr*io(t
   the aam  reoord4d Bile to dudgnat4 the part Qi
   the anti1 upon sblob the 04~ I8 to b4 plaala,
   e~;allbe fine6 not leas tMn tea (410) acr st4r4
   than fSty (@O) dollars. VBnleiW 6&t 5-6 of
   the animal upm rlkieh ths brmh ir, 60 be pl444d
   ii d*plgnaceU,ohr braad +mald not bs r%4QrdM
   et aZ1, and beaoe aould be wide?04 of ROthinS
   though It should b6 mwrdtd,   th4 aat of Et0 CA
Boa. J.P. Bryan, pa&e 3


    ing euoh a brand by the olerk le an offense
    against the laws of this stat4. * * * *
         There must be oertainty _ _ae.tos the porf;ionof
the animal upon wbloh the brand 16 to De placea; ate
;EI$E YE. STATE& 69 S.W. 325; STBED vs. STATE, 67 S.W.
   .
         Also, we refer you to the oaaea of HARWELL ~8.
STATE, 8 S.W. 606: HAYS vs. STATE, 17 S.W. 940) MASm
~0).STATE, 19 S.W. 908; MoGREW VS. STATE, 20 S.-W.740;
DIJGAT~8. STATE, 148 S.W. 789.
          From a reading of the above oaaee and the appli-
oatlon of the Penal Statute although said artlole may
not be applloableto Braeoria Qountr ( ate Art. 9005,
Vernon's Ann. Clv. Statr.), we hold the opinion that you
were omreot in adrlelng your oounty oltrk that it 18
poesiblt for two person8 to have the same ii    8 a6 a
brad,   if they plaoe it at a dl8tinotlvelydf?=
                                              fferent
plaoe on the anW*r      body.
        Trusting the abort    ratiofaotorily    anawero   your
tiqulry,we are
                                    Yours very truly




                                               n@111n Woodall
BW,ob

          ~~pR~VEDNOV 1, 1939